Per Curiam.
The order of August 28, 1934, should be reversed, with twenty dollars costs and disbursements, and the motion granted. Service was not made by a person authorized to make service of a summons without the State of New York under section 233 of the Civil Practice Act as it read on July 13, 1934, the date of the attempted service. The attempted levy on the indebtedness owing by the New York and Cuba Mail Steamship Company to the defendant must be vacated for the reason that that debt has no situs within the State of New York. (Cohn v. Enterprise Distributing Corporation, 214 App. Div. 238; Dos Passos v. Morton, 218 id. 154.)
The appeal from order of September 29, 1934, as resettled by the orders of October 29, 1934, and January 4, 1935, denying defendant’s motion for leave to renew should be dismissed, without costs.
Present — Martin, P. J., Merrell, O’Malley, Townley and Untermyer, JJ.
Order entered August 28, 1934, reversed, with twenty dollars costs and disbursements, and motion granted. Appeal from order entered September 29, 1934, as resettled by orders entered October 29, 1934, and January 4, 1935, dismissed, without costs.